848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis W. MORRISON, Plaintiff-Appellant,v.Judge Willie LIPSCOMB, Judge Harold Ryan, Judge AdamShakoor, Does I Thru V, Defendants-Appellees.
No. 87-1616.
United States Court of Appeals, Sixth Circuit.
May 23, 1988.

1
Before KEITH and WELLFORD, Circuit Judges, and ODELL HORTON, Chief District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment granting summary judgment to defendants.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we conclude that the defendant judges, Ryan and Lipscomb, of the 36th District Court of Detroit, Michigan are immune for suit for monetary damages under 42 U.S.C. Sec. 1983 because the actions taken by them were clearly judicial acts taken within their limited authority and jurisdiction.


4
Accordingly, the dismissal of the complaint is hereby affirmed as to defendants Ryan and Lipscomb under Rule 9(b)(5), Rules of the Sixth Circuit.


5
As to defendant Shakoor, the "moratorium" of some eighteen days declared by him during a Christmas period stands in a different category.  It is not absolutely clear the basis for his action and whether it was taken in a particular case or controversy then before him.  His attorney described it as a "socially sound tradition."    (Hearing Tr. p. 12)  Plaintiff argued that he was "forced to accept the religious ethic" allegedly "issued" and "declaired [sic]" by Shakoor.  The complaint alleged that this action was "[i]n violation of a constitutionally mandated separation of church and state."    (The brief of appellees states, at page 3, that Shakoor "on or about November 7, 1986, declared a moratorium on the issuance of Writs of Restitution ... in effect from December 15, 1986 through January 2, 1987, in observance of the Christmas Holiday Season.")    We cannot render, in light of these circumstances, a summary ruling on this issue as to this defendant.



*
 The Honorable Odell Horton, Chief U.S. District Judge for the Western District of Tennessee, sitting by designation